
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 165
        [Docket Number USCG-2020-0125]
        RIN 1625-AA00
        Safety Zones; Annual Events Requiring Safety Zones in the Captain of the Port Lake Michigan Zone
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard is proposing to amend the rules that regulate vessel traffic and control navigation on portions of waterways in the Lake Michigan Captain of the Port Zone during events that will introduce safety concerns to life and property on the navigable waters of the United States. This proposed rulemaking will reorganize the table listing these safety zones into four separate tables organized by the State in which the safety zone occurs, make minor formatting changes for consistency, update the dates listed for some events, consolidate one safety zone, and remove six safety zones that are no longer necessary. We invite your comments on this proposed rulemaking.
        
        
          DATES:
          Comments and related material must be received by the Coast Guard on or before April 20, 2020.
        
        
          ADDRESSES:

          You may submit comments identified by docket number USCG-2020-0125 using the Federal eRulemaking Portal at https://www.regulations.gov. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for further instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions about this proposed rulemaking, call or email Chief Petty Officer Kyle Weitzell, Waterways Management Division, Sector Lake Michigan, U.S. Coast Guard; telephone 414-747-7148, email Kyle.W.Weitzell@uscg.mil.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Table of Abbreviations
        
          CFR Code of Federal Regulations
          DHS Department of Homeland Security
          FR Federal Register
          NPRM Notice of proposed rulemaking
          § Section 
          U.S.C. United States Code
        
        II. Background, Purpose, and Legal Basis
        Recurring events are held on a regular basis on the navigable waters of the Captain of the Port Lake Michigan Zone (COTP) . In the past, the Coast Guard would establish safety zones for these events due to safety conerns specific to each event, primarily fireworks or localized community events which do not require a Coast Guard issued permit and are not subject to the special local regulations of 33 CFR 100. The COTP has determined that potential hazards associated with the events exist, and these safety zones have been established to protect safety of life and property for the maritime public and event participants from the hazards associated with these events. In the past, the Coast Guard has not received public comments or concerns regarding impacts to waterway traffic as a result of these regularly recurring safety zones.
        This proposed rulemaking would provide consistency to notify the public in a timely manner through permanent publication in Title 33 of the Code of Federal Regulations. The table in this proposed rule would list each regularly recurring safety zone, as administered by the Coast Guard and enforced by COTP Lake Michigan.
        By consolidating two regulations into a single regulation and making the proposed formatting updates, the Coast Guard will improve the accuracy of this information, make the regulations easier to use, and reduce the administrative burden to manage multiple regulations. The Coast Guard is proposing this rulemaking under authority in 46 U.S.C. 70034 (previously 33 U.S.C. 1231).
        III. Discussion of Proposed Rule
        The COTP Lake Michigan is proposing to reorganize the one table listing these safety zones into four separate tables organized by the State in which the safety zone occurs, make minor formatting changes for consistency, update the dates listed for some events, consolidate two regulations into a single regulation, and remove six safety zones. In this rulemaking, the Coast Guard proposes to remove § 165.935 and revise § 165.929 to consolidate the regulation contained § 165.935 into Table 4 of § 165.929. Aditionally, six existing events listed as safety zones in 33 CFR 165.929, specifically those events listed in §§ Table 165.929(e)(30), Table 165.929(e)(51), Table 165.929(f)(17), Table 165.929(f)(18), Table 165.929(g)(2), and Table 165.929(g)(4), would be moved to § 100.903 through a separate rulemaking (Docket Number USCG-2020-0124). Furthermore, the sponsors of several events listed have changed the dates that they hold their events, requiring the Coast Guard issue notices of enforcement for these changes each year. Updating these dates will eliminate the need to issue notices of enforcement as a regular occurance. Lastly, the table of safety zones in § 165.929 would be reformatted into four separate tables, organized by the State in which the safety zone occurs. Each safety zone would be listed chronologically and then alphabetically by city. This rulemaking will not substantially change the details of any event.
        As large numbers of spectator vessels and marine traffic are expected to congregate around the event locations or due to inherent risks involved in certain types of waterway activities, the regulated areas that would be listed in the table are needed to protect all waterway users. During the enforcement period of the regulated areas, persons and vessels would be prohibited from entering, transiting through, and remaining, anchoring, or mooring within the regulated area unless specifically authorized by the COTP or a designated representative. The Coast Guard may be assisted by other Federal, State, or local agencies in the enforcement of these regulated areas.
        IV. Regulatory Analyses
        We developed this proposed rule after considering numerous statutes and Executive orders related to rulemaking. Below we summarize our analyses based on a number of these statutes and Executive orders, and we discuss First Amendment rights of protestors.
        A. Regulatory Planning and Review

        Executive Orders 12866 and 13563 direct agencies to assess the costs and benefits of available regulatory alternatives and, if regulation is necessary, to select regulatory approaches that maximize net benefits. Executive Order 13771 directs agencies to control regulatory costs through a budgeting process. This NPRM has not been designated a “significant regulatory action,” under Executive Order 12866. Accordingly, the NPRM has not been reviewed by the Office of Management and Budget (OMB), and pursuant to OMB guidance it is exempt from the requirements of Executive Order 13771.
        The Coast Guard has previously promulgated safety zones in § 165 for all event areas contained within this proposed regulation and has not received notice of any negative impact caused by the regulations. By consolidating these regulations into a single regulation and making the proposed formatting changes, the Coast Guard will improve the accuracy of this information, make the regulations easier to use, and reduce the administrative burden to manage multiple regulations.
        B. Impact on Small Entities
        The Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, as amended, requires Federal agencies to consider the potential impact of regulations on small entities during rulemaking. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities.
        While some owners or operators of vessels intending to transit the safety zone may be small entities, for the reasons stated in section IV.A above, this proposed rule would not have a significant economic impact on any vessel owner or operator.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Public Law 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        C. Collection of Information
        This proposed rule would not call for a new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        D. Federalism and Indian Tribal Governments
        A rule has implications for federalism under Executive Order 13132 (Federalism), if it has a substantial direct effect on the States, on the relationship between the National Government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and have determined that it is consistent with the fundamental federalism principles and preemption requirements described in Executive Order 13132.

        Also, this proposed rule does not have tribal implications under Executive Order 13175 (Consultation and Coordination with Indian Tribal Governments) because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. If you believe this proposed rule has implications for federalism or Indian tribes, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section.
        E. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble.
        F. Environment

        We have analyzed this proposed rule under Department of Homeland Security Directive 023-01, Rev. 1, associated implementing instructions, and Environmental Planning COMDTINST 5090.1 (series), which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. This proposed rule involves the consolidation and making formatting changes of existing safety zones. Normally such actions are categorically excluded from further review under paragraph L60(a) of Appendix A, Table 1 of DHS Instruction Manual 023-01-001-01, Rev. 1. A preliminary Record of Environmental Consideration supporting this determination is available in the docket where indicated under ADDRESSES. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        G. Protest Activities

        The Coast Guard respects the First Amendment rights of protesters. Protesters are asked to call or email the person listed in the FOR FURTHER INFORMATION CONTACT section to coordinate protest activities so that your message can be received without jeopardizing the safety or security of people, places, or vessels.
        V. Public Participation and Request for Comments
        We view public participation as essential to effective rulemaking, and will consider all comments and material received during the comment period. Your comment can help shape the outcome of this rulemaking. If you submit a comment, please include the docket number for this rulemaking, indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation.

        We encourage you to submit comments through the Federal eRulemaking Portal at https://www.regulations.gov. If your material cannot be submitted using https://www.regulations.gov, call or email the person in the FOR FURTHER INFORMATION CONTACT section of this document for alternate instructions.

        We accept anonymous comments. All comments received will be posted without change to https://www.regulations.gov and will include any personal information you have provided. For more about privacy and submissions in response to this document, see DHS's Correspondence System of Records notice (84 FR 48645, September 26, 2018).

        Documents mentioned in this NPRM as being available in the docket, and all public comments, will be in our online docket at https://www.regulations.gov and can be viewed by following that website's instructions. Additionally, if you go to the online docket and sign up for email alerts, you will be notified when comments are posted or a final rule is published.
        
          
          List of Subjects in 33 CFR Part 165
          Harbors, Marine safety, Navigation (water), Reporting and recordkeeping requirements, Security measures, Waterways.
        
        
        For the reasons discussed in the preamble, the Coast Guard is proposing to amend 33 CFR part 165 as follows:
        
          PART 165—REGULATED NAVIGATION AREAS AND LIMITED ACCESS AREAS
        
        1. The authority citation for part 165 continues to read as follows:
        
          Authority:
           46 U.S.C. 70034, 70051; 33 CFR 1.05-1, 6.04-1, 6.04-6, and 160.5; Department of Homeland Security Delegation No. 0170.1.
        
        
        2. Revise § 165.929 to read as follows:
        
          § 165.929 
          Safety Zones; Annual Events Requiring Safety Zones in the Captain of the Port Lake Michigan Zone.
          (a) Regulations. The following regulations apply to the safety zones listed in Table 1 through Table 4 of this section.
          (1) The general regulations in § 165.23.
          (2) All vessels must obtain permission from the Captain of the Port (COTP) Lake Michigan or his or her designated representative to enter, move within, or exit a safety zone established in this section when the safety zone is enforced. Vessels and persons granted permission to enter one of the safety zones listed in this section must obey all lawful orders or directions of the COTP Lake Michigan or his or her designated representative. Upon being hailed by the U.S. Coast Guard by siren, radio, flashing light or other means, the operator of a vessel must proceed as directed.

          (3) The enforcement dates and times for each of the safety zones listed in Table 1 through Table 4 of this section are subject to change, but the duration of enforcement would remain the same, or nearly the same, as stated in Table 1 through Table 4 of this section. In the event of a change, the COTP Lake Michigan will provide notice to the public by publishing a Notice of Enforcement in the Federal Register, as well as, issuing a Broadcast Notice to Mariners.
          (b) Definitions. The following definitions apply to this section:
          (1) Designated representative means any Coast Guard commissioned, warrant, or petty officer designated by the COTP Lake Michigan to monitor a safety zone, permit entry into a safety zone, give legally enforceable orders to persons or vessels within a safety zone, and take other actions authorized by the COTP Lake Michigan.
          (2) Public Vessel means a vessel that is owned, chartered, or operated by the United States, or by a State or political subdivision thereof.
          (3) Rain date refers to an alternate date and/or time in which the safety zone would be enforced in the event of inclement weather.
          (c) Suspension of enforcement. The COTP Lake Michigan may suspend enforcement of any of these zones earlier than listed in this section. Should the COTP Lake Michigan suspend any of these zones earlier than the listed duration in this section, he or she may make the public aware of this suspension by Broadcast Notice to Mariners and/or on-scene notice by his or her designated representative.
          (d) Exemption. Public Vessels, as defined in paragraph (b) of this section, are exempt from the requirements in this section.
          (e) Waiver. For any vessel, the COTP Lake Michigan or his or her designated representative may waive any of the requirements of this section upon finding that operational conditions or other circumstances are such that application of this section is unnecessary or impractical for the purposes of safety or security.
          
            Table 1 to 165.929—Safety Zones in the State of Illinois
            
              Event
              Location 1
              
              Enforcement date 2
              
            
            
              (1) Cochrane Cup
              Blue Island, IL. All waters of the Calumet Saganashkee Channel from the South Halstead Street Bridge at 41°39.442′ N, 087°38.474′ W; to the Crawford Avenue Bridge at 41°39.078′ N, 087°43.127′ W; and the Little Calumet River from the Ashland Avenue Bridge at 41°39.098′ N, 087°39.626′ W; to the junction of the Calumet Saganashkee Channel at 41°39.373′ N, 087°39.026′ W
              1 day—The first Saturday of May; 6:30 a.m. to 5 p.m.
            
            
              (2) Thunder on the Fox
              Elgin, IL. All waters of the Fox River from the Kimball Street Bridge, located at approximate position 42°02.499′ N, 088°17.367′ W, then 1,250 yards north to a line crossing the river perpendicularly running through position 42°03.101′ N, 088°17.461′ W
              3 days—Friday, Saturday, and Sunday of the third weekend in June; 10 a.m. to 7 p.m. each day.
            
            
              (3) Start of the Chicago to Mackinac Race
              Chicago, IL. All waters of Lake Michigan in the vicinity of the Chicago Harbor Entrance at Chicago, IL, within a rectangle that is bounded by a line drawn from 41°53.251 N, 087°35.393 W; then east to 41°53.251 N, 087°34.352 W; then south to 41°52.459 N, 087°34.364 W; then west to 41°52.459 N, 087°35.393 W; then north back to the point of origin
              2 days—Either the third or fourth weekend of June; 8 a.m. to 6 p.m. each day.
            
            
              (4) Taste of Chicago Fireworks
              Chicago, IL. All waters of Monroe Harbor and Lake Michigan bounded by a line drawn from 41°53.380′ N, 087°35.978′ W; then southeast to 41°53.247′ N, 087°35.434′ W; then south to 41°52.809′ N, 087°35.434′ W; then southwest to 41°52.453′ N, 087°36.611′ W; then north to 41°53.247′ N, 087°36.573′ W; then northeast returning to the point of origin
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (5) Evanston Fourth of July Fireworks
              Evanston, IL. All waters of Lake Michigan, in the vicinity of Centennial Park Beach, within the arc of a circle with a 500-foot radius from the fireworks launch site located in position 42°02.933′ N, 087°40.350′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (6) Glencoe Fourth of July Celebration Fireworks
              Glencoe, IL. All waters of Lake Michigan in the vicinity of Lake Front Park, within the arc of a circle with a 1,000-foot radius from a barge in position 42°08.404′ N, 087°44.930′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (7) Lakeshore Country Club Independence Day Fireworks
              Glencoe, IL. All waters of Lake Michigan within the arc of a circle with a 600-foot radius from a center point fireworks launch site in approximate position 42°09.130′ N, 087°45.530′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              
              (8) Joliet Independence Day Celebration Fireworks
              Joliet, IL. All waters of the Des Plains River, at mile 288, within the arc of a circle with a 500-foot radius from the fireworks launch site located in position 41°31.522′ N, 088°05.244′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (9) Shore Acres Country Club Independence Day Fireworks
              Lake Bluff, IL. All waters of Lake Michigan within the arc of a circle with a 600-foot radius from approximate position 42°17.847′ N, 087°49.837′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (10) Independence Day Fireworks
              Wilmette, IL. All waters of Lake Michigan and the North Shore Channel within the arc of a circle with a 1,000-foot radius from the fireworks launch site located at approximate center position 42°04.674′ N, 087°40.856′ W
              1 day—On or around July 4; 8:30 p.m. to 10:15 p.m.
            
            
              (11) Joliet Waterway Daze Fireworks
              Joliet, IL. All waters of the Des Plaines River, at mile 287.5, within the arc of a circle with a 300-foot radius from the fireworks launch site located in position 41°31.250′ N, 088°05.283′ W
              2 days—Friday and Saturday of the third weekend of July; 9 p.m. to 11 p.m. each day.
            
            
              (12) Chicago Venetian Night Fireworks
              Chicago, IL. All waters of Monroe Harbor and all waters of Lake Michigan bounded by a line drawn from 41°53.050′ N, 087°36.600′ W; then east to 41°53.050′ N, 087°36.350′ W; then south to 41°52.450′ N, 087°36.350′ W; then west to 41°52.450′ N, 087°36.617′ W; then north returning to the point of origin
              1 day—Saturday of the last weekend of July; 9 p.m. to 11 p.m.
            
            
              (13) Chicago Match Cup Race
              Chicago, IL. All waters of Chicago Harbor in the vicinity of Navy Pier and the Chicago Harbor break wall bounded by coordinates beginning at 41°53.617′ N, 087°35.433′ W; then south to 41°53.400′ N, 087°35.433′ W; then west to 41°53.400′ N, 087°35.917′ W; then north to 41°53.617′ N, 087°35.917′ W; then back to point of origin
              6 days—During the first two weeks of August; 8 a.m. to 8 p.m.
            
            
              (14) Ottawa Riverfest Fireworks
              Ottawa, IL. All waters of the Illinois River, at mile 239.7, within the arc of a circle with a 300-foot radius from the fireworks launch site located in position 41°20.483′ N, 088°51.333′ W
              1 day—The first Sunday of August; 9 p.m. to 11 p.m.
            
            
              (15) North Point Marina Venetian Festival Fireworks
              Winthrop Harbor, IL. All waters of Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 42°28.917′ N, 087°47.933′ W
              1 day—The second Saturday of August; 9 p.m. to 11 p.m.
            
            
              (16) Chicago Air and Water Show
              Chicago, IL. All waters and adjacent shoreline of Lake Michigan and Chicago Harbor bounded by a line drawn from 41°55.900′ N at the shoreline, then east to 41°55.900′ N, 087°37.200′ W, then southeast to 41°54.000′ N, 087°36.000′ W, then southwestward to the northeast corner of the Jardine Water Filtration Plant, then due west to the shore
              4 days—Mid-August; 8:30 a.m. to 5 p.m.
            
            
              (17) Fireworks Display
              Winnetka, IL. All waters of Lake Michigan within the arc of a circle with a 900-foot radius from a center point barge located in approximate position 42°06.402′ N, 087°43.115′ W
              1 day—Third Saturday of August; 9:15 p.m. to 10:30 p.m.
            
            
              (18) Venetian Night Parade
              Chicago, IL. All waters of Lake Michigan, in the vicinity of Navy Pier, bounded by coordinates beginning at 41°53.771′ N, 087°35.815′ W; and then south to 41°53.367′ N, 087°35.814′ W; then west to 41°53.363′ N, 087°36.587′ W; then north to 41°53.770′ N, 087°36.601′ W; then east back to the point of origin
              1 day—Last Saturday of August; 6:30 p.m. to 9:30 p.m.
            
            
              (19) Corn Festival Fireworks
              Morris, IL. All waters of the Illinois River within a 560-foot radius from approximate launch position at 41°21.173′ N, 088°25.101′ W
              1 day—The first Saturday of October; 8:15 p.m. to 9:15 p.m.
            
            
              (20) Magnificent Mile Fireworks Display
              Chicago, IL. All waters and adjacent shoreline of the Chicago River bounded by the arc of the circle with a 210-foot radius from the fireworks launch site with its center in approximate position of 41°53.350′ N, 087°37.400′ W
              1 day—The third weekend in November; sunset to termination of display.
            
            
              (21) New Year's Eve Fireworks
              Chicago, IL. All waters of Monroe Harbor and Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located on a barge in approximate position 41°52.683′ N, 087°36.617′ W
              1 day—December 31; 11 p.m. to January 1 at 1 a.m.
            
            
              1 All coordinates listed in Table 165.929 reference Datum NAD 1983.
            
              2 As noted in paragraph (a)(3) of this section, the enforcement dates and times for each of the listed safety zones are subject to change.
          
          
            Table 2 to 165.929—Safety Zones in the State of Indiana
            
              Event
              Location 1
              
              Enforcement date and time 2
              
            
            
              (1) Gary Air and Water Show
              Gary, IN. All waters of Lake Michigan bounded by a line drawn from 41°37.217′ N, 087°16.763′ W; then east along the shoreline to 41°37.413′ N, 087°13.822′ W; then north to 41°38.017′ N, 087°13.877′ W; then southwest to 41°37.805′ N, 087°16.767′ W; then south returning to the point of origin
              5 days—During the first two weeks of July; 8:30 a.m. to 5 p.m.
            
            
              (2) Town of Dune Acres Independence Day Fireworks
              Dune Acres, IN. All waters of Lake Michigan within the arc of a circle with a 700-foot radius from the fireworks launch site located in position 41°39.303′ N, 087°05.239′ W
              1 day—On or around July 4; 8:45 p.m. to 10:30 p.m.
            
            
              
              (3) Gary Fourth of July Fireworks
              Gary, IN. All waters of Lake Michigan, approximately 2.5 miles east of Gary Harbor, within the arc of a circle with a 500-foot radius from the fireworks launch site located in position 41°37.322′ N, 087°14.509′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (4) Town of Porter Fireworks Display
              Porter, IN. All waters of Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in center position 41°39.927′ N, 087°03.933′ W
              1 day—On or around July 4; 8:45 p.m. to 9:30 p.m.
            
            
              (5) Michigan City Summerfest Fireworks
              Michigan City, IN. All waters of Michigan City Harbor and Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 41°43.700′ N, 086°54.617′ W
              1 day—Sunday of the second complete weekend of July; 8:30 p.m. to 10:30 p.m.
            
            
              (6) Hammond Marina Venetian Night Fireworks
              Hammond, IN. All waters of Hammond Marina and Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 41°41.883′ N, 087°30.717′ W
              1 day—The first Saturday of August; 9 p.m. to 11 p.m.
            
            
              (7) Super Boat Grand Prix
              Michigan City, IN. All waters of Lake Michigan bounded by a rectangle drawn from 41°43.655′ N, 086°54.550′ W; then northeast to 41°44.808′ N, 086°51.293′ W, then northwest to 41°45.195′ N, 086°51.757′ W; then southwest to 41°44.063′ N, 086°54.873′ W; then southeast returning to the point of origin
              1 day—The first Sunday of August; 9 a.m. to 4 p.m. Rain date: The first Saturday of August; 9 a.m. to 4 p.m.
            
            
              1 All coordinates listed in Table 165.929 reference Datum NAD 1983.
            
              2 As noted in paragraph (a)(3) of this section, the enforcement dates and times for each of the listed safety zones are subject to change.
          
          
            Table 3 to 165.929—Safety Zones in the State of Michigan
            
              Event
              Location 1
              
              Enforcement date and time 2
              
            
            
              (1) Michigan Aerospace Challenge Sport Rocket Launch
              Muskegon, MI. All waters of Muskegon Lake, near the West Michigan Dock and Market Corp facility, within the arc of a circle with a 1,500-yard radius from the rocket launch site located in position 43°14.018′ N, 086°15.585′ W
              1 day—The last Saturday of April; 8 a.m. to 4 p.m.
            
            
              (2) Tulip Time Festival Fireworks
              Holland, MI. All waters of Lake Macatawa, near Kollen Park, within the arc of a circle with a 1,000-foot radius from the fireworks launch site in approximate center position 42°47.496′ N, 086°07.348′ W
              1 day—The first Saturday of May; 9:30 p.m. to 11:30 p.m. Rain date: The first Friday of May; 9:30 p.m. to 11:30 p.m.
            
            
              (3) Spring Lake Heritage Festival Fireworks
              Spring Lake, MI. All waters of the Grand River within the arc of a circle with a 700-foot radius from a barge in center position 43°04.375′ N, 086°12.401′ W
              1 day—The third Saturday of June; 9 p.m. to 11 p.m.
            
            
              (4) Elberta Solstice Festival
              Elberta, MI. All waters of Betsie Lake within the arc of a circle with a 500-foot radius from the fireworks launch site located in approximate center position 44°37.607′ N, 086°13.977′ W
              1 day—The last Saturday of June; 9 p.m. to 11 p.m.
            
            
              (5) World War II Beach Invasion Re-enactment
              St. Joseph, MI. All waters of Lake Michigan in the vicinity of Tiscornia Park in St. Joseph, MI beginning at 42°06.918′ N, 086°29.421′ W; then west/northwest along the north breakwater to 42°06.980′ N, 086°29.682′ W; then northwest 100 yards to 42°07.018′ N, 086°29.728′ W; then northeast 2,243 yards to 42°07.831′ N, 086°28.721′ W; then southeast to the shoreline at 42°07.646′ N, 086°28.457′ W; then southwest along the shoreline to the point of origin
              1 day—The last Saturday of June; 8 a.m. to 2 p.m.
            
            
              (6) Frankfort Independence Day Fireworks
              Frankfort, MI. All waters of Lake Michigan and Frankfort Harbor, bounded by a line drawn from 44°38.100′ N, 086°14.826′ W; then south to 44°37.613′ N, 086°14.802′ W; then west to 44°37.613′ N, 086°15.263′ W; then north to 44°38.094′ N, 086°15.263′ W; then east returning to the point of origin
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (7) Grand Haven Jaycees Annual Fourth of July Fireworks
              Grand Haven, MI. All waters of the Grand River within the arc of a circle with a 800-foot radius from the fireworks launch site located on the west bank of the Grand River in position 43°3.908′ N, 086°14.240′ W
              1 day—On or around July 4; 9 p.m. to 11:30 p.m.
            
            
              (8) Celebration Freedom Fireworks
              Holland, MI. All waters of Lake Macatawa in the vicinity of Kollen Park within the arc of a circle with a 2,000-foot radius of a center launch position at 42°47.440′ N, 086°07.621′ W
              1 day—On or around July 4; 10 p.m. to 11:59 p.m.
            
            
              (9) Van Andel Fireworks Show
              Holland, MI. All waters of Lake Michigan and the Holland Channel within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in approximate position 42°46.351′ N, 086°12.710′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (10) Freedom Festival Fireworks
              Ludington, MI. All waters of Lake Michigan and Ludington Harbor within the arc of a circle with a 800-foot radius from the fireworks launch site located in position 43°57.171′ N, 086°27.718′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (11) Manistee Independence Day Fireworks
              Manistee, MI. All waters of Lake Michigan, in the vicinity of the First Street Beach, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 44°14.854′ N, 086°20.757′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              
              (12) City of Menominee 4th of July Celebration Fireworks
              Menominee, MI. All waters of Green Bay, in the vicinity of Menominee Marina, within the arc of a circle with a 900-foot radius from a center position at 45°06.417′ N, 087°36.024′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (13) White Lake Independence Day Fireworks
              Montague, MI. All waters of White Lake within the arc of a circle with an 800-foot radius from a center position at 43°24.621′ N, 086°21.463′ W
              1 day—On or around July 4; 9:30 p.m. to 11:30 p.m.
            
            
              (14) Muskegon Summer Celebration July Fourth Fireworks
              Muskegon, MI. All waters of Muskegon Lake, in the vicinity of Hartshorn Municipal Marina, within the arc of a circle with a 700-foot radius from a center position at 43°14.039′ N, 086°15.793′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (15) New Buffalo Business Association Fireworks
              New Buffalo, MI. All waters of Lake Michigan and New Buffalo Harbor within the arc of a circle with a 800-foot radius from the fireworks launch site located in position 41°48.153′ N, 086°44.823′ W
              1 day—On or around July 4; 9:30 p.m. to 11:15 p.m.
            
            
              (16) Pentwater July Third Fireworks
              Pentwater, MI. All waters of Lake Michigan and the Pentwater Channel within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°46.942′ N, 086°26.625′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (17) Saugatuck Independence Day Fireworks
              Saugatuck, MI. All waters of Kalamazoo Lake within the arc of a circle with a 500-foot radius from the fireworks launch site in center position 42°39.074′ N, 086°12.285′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (18) South Haven Fourth of July Fireworks
              South Haven, MI. All waters of Lake Michigan and the Black River within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in center position 42°24.125′ N, 086°17.179′ W
              1 day—On or around July 4; 9:30 p.m. to 11:30 p.m.
            
            
              (19) St. Joseph Fourth of July Fireworks
              St. Joseph, MI. All waters of Lake Michigan and the St. Joseph River within the arc of a circle with a 1,000-foot radius from the fireworks launch site in position 42°06.867′ N, 086°29.463′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (20) Venetian Festival Fireworks
              St. Joseph, MI. All waters of Lake Michigan and the St. Joseph River, near the east end of the south pier, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 42°06.800′ N, 086°29.250′ W
              1 day—Saturday of the third complete weekend of July; 9 p.m. to 11 p.m.
            
            
              (21) Grand Haven Coast Guard Festival Fireworks
              Grand Haven, MI. All waters of the Grand River within the arc of a circle with an 800-foot radius from the fireworks launch site located on the west bank of the Grand River in position 43°03.907′ N, 086°14.247′ W
              1 day—The last week of July or the first week of August; 9 p.m. to 11 p.m.
            
            
              (22) Saugatuck Venetian Night Fireworks
              Saugatuck, MI. All waters of Kalamazoo Lake within the arc of a circle with a 500-foot radius from the fireworks launch site located on a barge in position 42°39.073′ N, 086°12.285′ W
              1 day—The last Saturday of July; 9 p.m. to 11 p.m.
            
            
              (23) Waterfront Festival Fireworks
              Menominee, MI. All waters of Green Bay, in the vicinity of Menominee Marina, within the arc of a circle with a 1,000-foot radius from a center position at 45°06.447′ N, 087°35.991′ W
              1 day—On or around August 3; 9 p.m. to 11 p.m.
            
            
              (24) New Buffalo Ship and Shore Fireworks
              New Buffalo, MI. All waters of Lake Michigan and New Buffalo Harbor within the arc of a circle with a 800-foot radius from the fireworks launch site located in position 41°48.150′ N, 086°44.817′ W
              1 day—On or around August 10; 9:30 p.m. to 11:15 p.m.
            
            
              (25) Pentwater Homecoming Fireworks
              Pentwater, MI. All waters of Lake Michigan and the Pentwater Channel within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°46.942′ N, 086°26.633′ W
              1 day—The Saturday following the second Thursday of August; 9 p.m. to 11 p.m.
            
            
              1 All coordinates listed in Table 165.929 reference Datum NAD 1983.
            
              2 As noted in paragraph (a)(3) of this section, the enforcement dates and times for each of the listed safety zones are subject to change.
          
          
            Table 4 to 165.929—Safety Zones in the State of Wisconsin
            
              Event
              Location 1
              
              Enforcement date and time 2
              
            
            
              (1) Fireworks at Pier Wisconsin
              Milwaukee, WI. All waters of Milwaukee Harbor, including Lakeshore Inlet and the marina at Pier Wisconsin, within the arc of a circle with a 300-foot radius from the fireworks launch site on Pier Wisconsin located at approximate position 43°02.178′ N, 087°53.625′ W
              Dates and times will be issued by Notice of Enforcement and Broadcast Notice to Mariners.
            
            
              (2) Events at Lakeshore State Park and/or Henry Maier Festival Park
              Milwaukee, WI. All waters of Lake Michigan within Milwaukee Harbor, including the Harbor Island Lagoon, enclosed by a line connecting the following points: 43°02.000′ N, 087°53.883′ W; then south to 43°01.733' N, 087°53.883′ W; then east to 43°01.733′ N, 087°53.417′ W; then north to 43°02.000′ N, 087°53.417′ W; then west to the point of origin
              Dates and times will be issued by Notice of Enforcement and Broadcast Notice to Mariners.
            
            
              (3) Operations at Marinette Marine
              Marinette, WI. All waters of the Menominee River between the Highway 41 Bridge and the Ogden Street Bridge from coordinates: 45°06.186′ N, 087°37.592′ W; then southeast to 45°05.760′ N, 087°35.883′ W
              Dates and times will be issued by Notice of Enforcement and Broadcast Notice to Mariners.
            
            
              
              (4) Public Fireworks Display
              Green Bay, WI. All waters of the Fox River in the vicinity of the Main Street and Walnut Street Bridge within an area bounded by the following coordinates; 44°31.211′ N, 088°00.833′ W; then southwest along the river bank to 44°30.944′ N, 088°01.159′ W; then southeast to 44°30.890′ N, 088°01.016′ W; then northeast along the river bank to 44°31.074′ N, 088°00.866′ W; then northwest returning to the point of origin
              1 day—On or around March 15; 11:50 a.m. to 12:30 p.m.
            
            
              (5) St. Patrick's Day Fireworks
              Manitowoc, WI. All waters of the Manitowoc River within the arc of a circle with a 250-foot radius from a center point launch position at 44°05.492′ N, 087°39.332′ W
              1 day—The third Saturday of March; 5:30 p.m. to 7 p.m.
            
            
              (6) Rockets for Schools Rocket Launch
              Sheboygan, WI. All waters of Lake Michigan and Sheboygan Harbor, near the Sheboygan South Pier, within the arc of a circle with a 1,500-yard radius from the rocket launch site located with its center in position 43°44.914′ N, 087°41.869′ W
              1 day—The first Saturday of May; 8 a.m. to 5 p.m.
            
            
              (7) Celebrate De Pere Fireworks
              De Pere, WI. All waters of the Fox River, near Voyageur Park, within the arc of a circle with a 500-foot radius from the fireworks launch site located in position 44°27.167′ N, 088°03.833′ W
              1 day—The Saturday or Sunday before Memorial Day; 8:30 p.m. to 10 p.m.
            
            
              (8) International Bayfest
              Green Bay, WI. All waters of the Fox River, near the Western Lime Company 1.13 miles above the head of the Fox River, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 44°31.408′ N, 088°00.710′ W
              1 day—The second Friday of June; 9 p.m. to 11 p.m.
            
            
              (9) Sheboygan Harborfest Fireworks
              Sheboygan, WI. All waters of Lake Michigan and Sheboygan Harbor within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°44.914′ N, 087°41.897′ W
              1 day—On or around June 15; 8:45 p.m. to 10:45 p.m.
            
            
              (10) Harborfest Music and Family Festival
              Racine, WI. All waters of Lake Michigan and Racine Harbor, near the Racine Launch Basin Entrance Light, within the arc of a circle with a 200-foot radius from the fireworks launch site located in position 42°43.722′ N, 087°46.673′ W
              2 days—Friday and Saturday of the third complete weekend of June; 9 p.m. to 11 p.m. each day.
            
            
              (11) Ephraim Fireworks
              Ephraim, WI. All waters of Eagle Harbor and Lake Michigan within the arc of a circle with a 750-foot radius from the fireworks launch site located on a barge in position 45°09.304′ N, 087°10.844′ W
              1 day—The third Saturday of June; 9 p.m. to 11 p.m.
            
            
              (12) Olde Ellison Bay Days Fireworks
              Ellison Bay, WI. All waters of Green Bay, in the vicinity of Ellison Bay Wisconsin, within the arc of a circle with a 400-foot radius from the fireworks launch site located on a barge in approximate center position 45°15.595′ N, 087°05.043′ W
              1 day—The fourth Saturday of June; 9 p.m. to 10 p.m.
            
            
              (13) Fish Creek Independence
              Fish Creek, WI. All waters of Green Bay, in the vicinity of Fish Creek Harbor, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located on a barge in position 45°07.867′ N, 087°14.617′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (14) Gills Rock Fireworks
              Gills Rock, WI. All waters of Green Bay near Gills Rock, WI within a 1,000-foot radius of the launch vessel in approximate position at 45°17.470′ N, 087°01.728′ W
              1 day—On or around July 4; 8:30 p.m. to 10:30 p.m.
            
            
              (15) Fire over the Fox Fireworks
              Green Bay, WI. All waters of the Fox River including the mouth of the East River from the Canadian National Railroad Bridge in approximate position 44°31.467′ N, 088°00.633′ W then southwest to the Main St. Bridge in approximate position 44°31.102′ N, 088°00.963′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (16) Kenosha Independence Day Fireworks
              Kenosha, WI. All waters of Lake Michigan and Kenosha Harbor within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 42°35.283′ N, 087°48.450′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (17) Holiday Celebration Fireworks
              Kewaunee, WI. All waters of Kewaunee Harbor and Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 44°27.481′ N, 087°29.735′ W
              1 day—On or around July 4; 8:30 p.m. to 10:30 p.m.
            
            
              (18) Manitowoc Independence Day Fireworks
              Manitowoc, WI. All waters of Lake Michigan and Manitowoc Harbor, in the vicinity of south breakwater, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 44°05.395′ N, 087°38.751′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (19) Marinette Fourth of July Celebration Fireworks
              Marinette, WI. All waters of the Menominee River, in the vicinity of Stephenson Island, within the arc of a circle with a 900-foot radius from the fireworks launch site in center position 45°6.232′ N, 087°37.757′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (20) City of Menasha 4th of July Fireworks
              Menasha, WI. All waters of Lake Winnebago and the Fox River within the arc of a circle with an 800-foot radius from the fireworks launch site located in center position 44°12.017′ N, 088°25.904′ W
              1 day—On or around July 4; 9 p.m. to 10:30 p.m.
            
            
              (21) U.S. Bank Fireworks
              Milwaukee, WI. All waters and adjacent shoreline of Milwaukee Harbor, in the vicinity of Veteran's Park, within the arc of a circle with a 1,200-foot radius from the center of the fireworks launch site which is located on a barge in approximate position 43°02.362′ N, 087°53.485′ W
              1 day—On or around July 4; 8:30 p.m. to 11 p.m.
            
            
              (22) Neenah Fireworks
              Neenah, WI. All waters of Lake Winnebago within a 700-foot radius of an approximate launch position at 44°11.126′ N, 088°26.941′ W
              1 day—On or around July 4; 8:45 p.m. to 10:30 p.m.
            
            
              
              (23) Fourthfest of Greater Racine Fireworks
              Racine, WI. All waters of Racine Harbor and Lake Michigan within the arc of a circle with a 900-foot radius from a center point position at 42°44.259′ N, 087°46.635′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (24) Sheboygan Fourth of July Celebration Fireworks
              Sheboygan, WI. All waters of Lake Michigan and Sheboygan Harbor, in the vicinity of the south pier, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°44.917′ N, 087°41.850′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (25) Sturgeon Bay Independence Day Fireworks
              Sturgeon Bay, WI. All waters of Sturgeon Bay, in the vicinity of Sunset Park, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located on a barge in position 44°50.562′ N, 087°23.411′ W
              1 day—On or around July 4; 9 p.m. to 11 p.m.
            
            
              (26) Annual Trout Festival Fireworks
              Kewaunee, WI. All waters of Kewaunee Harbor and Lake Michigan within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 44°27.493′ N, 087°29.750′ W
              1 day—Friday of the second complete weekend of July; 9 p.m. to 11 p.m.
            
            
              (27) Marinette Logging and Heritage Festival Fireworks
              Marinette, WI. All waters of the Menominee River, in the vicinity of Stephenson Island, within the arc of a circle with a 900-foot radius from the fireworks launch site in position 45°06.232′ N, 087°37.757′ W
              1 day—On or around July 13; 9 p.m. to 11 p.m.
            
            
              (28) Bay View Lions Club South Shore Frolics Fireworks
              Milwaukee, WI. All waters of Lake Michigan and Milwaukee Harbor, in the vicinity of South Shore Yacht Club, within the arc of a circle with a 900-foot radius from the fireworks launch site in position 42°59.658′ N, 087°52.808′ W
              3 days—Friday, Saturday, and Sunday of the second or third weekend of July; 9 p.m. to 11 p.m. each day.
            
            
              (29) Milwaukee Air and Water Show
              Milwaukee, WI. All waters of Lake Michigan in the vicinity of McKinley Park and Bradford Beach located within an area that is approximately 5,000 yards by 1,500 yards. The area will be bounded by the points beginning at 43°02.455′ N, 087°52.880′ W; then southeast to 43°02.230′ N, 087°52.061′ W; then northeast to 43°04.451′ N, 087°50.503′ W; then northwest to 43°04.738′ N, 087°51.445′ W; then southwest to 43°02.848′ N, 087°52.772′ W; then returning to the point of origin
              3 days—Third weekend in July; 8 a.m. to 5 p.m.
            
            
              (30) Port Washington Fish Day Fireworks
              Port Washington, WI. All waters of Port Washington Harbor and Lake Michigan, in the vicinity of the WE Energies coal dock, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°23.117′ N, 087°51.900′ W
              1 day—The third Saturday of July; 9 p.m. to 11 p.m.
            
            
              (31) Miesfeld's Lakeshore Weekend Fireworks
              Sheboygan, WI. All waters of Lake Michigan and Sheboygan Harbor within an 800-foot radius from the fireworks launch site located at the south pier in approximate position 43°44.917′ N, 087°41.967′ W
              1 day—On or around July 29; 9 p.m. to 10:30 p.m.
            
            
              (32) EAA Airventure
              Oshkosh, WI. All waters of Lake Winnebago in the vicinity of Willow Harbor within an area bounded by a line connecting the following coordinates: Beginning at 43°56.822′ N, 088°29.904′ W; then north approximately 5,100 feet to 43°57.653′ N, 088°29.904′ W, then east approximately 2,300 feet to 43°57.653′ N, 088°29.374′ W; then south to shore at 43°56.933′ N, 088°29.374′ W; then southwest along the shoreline to 43°56.822′ N, 088°29.564′ W; then west returning to the point of origin
              7 days—The last complete week of July, beginning Monday and ending Sunday; 8 a.m. to 8 p.m. each day.
            
            
              (33) Roma Lodge Italian Festival Fireworks
              Racine, WI. All waters of Lake Michigan and Racine Harbor within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 42°44.067′ N, 087°46.333′ W
              2 days—Friday and Saturday of the last complete weekend of July; 9 p.m. to 11 p.m.
            
            
              (34) Port Washington Maritime Heritage Festival Fireworks
              Port Washington, WI. All waters of Port Washington Harbor and Lake Michigan, in the vicinity of the WE Energies coal dock, within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in position 43°23.117′ N, 087°51.900′ W
              1 day—Saturday of the last complete weekend of July or the second weekend of August; 9 p.m. to 11 p.m.
            
            
              (35) Sturgeon Bay Yacht Club Evening on the Bay Fireworks
              Sturgeon Bay, WI. All waters of Sturgeon Bay within the arc of a circle with a 500-foot radius from the fireworks launch site located on a barge in approximate position 44°49.297′ N, 087°21.447′ W
              1 day—The first Saturday of August; 8:30 p.m. to 10:30 p.m.
            
            
              (36) Algoma Shanty Days Fireworks
              Algoma, WI. All waters of Lake Michigan and Algoma Harbor within the arc of a circle with a 1,000-foot radius from the fireworks launch site located in a center position of 44°36.400′ N, 087°25.900′ W
              1 day—Sunday of the second complete weekend of August; 9 p.m. to 11 p.m.
            
            
              (37) Sister Bay Marinafest Fireworks
              Sister Bay, WI. All waters of Sister Bay within an 800-foot radius of the launch vessel in approximate position 45°11.585′ N, 087°07.392′ W
              1 day—On or around September 3 and 4; 8:15 p.m. to 10 p.m.
            
            
              (38) ISAF Nations Cup Grand Final Fireworks Display
              Sheboygan, WI. All waters of Lake Michigan and Sheboygan Harbor, in the vicinity of the south pier in Sheboygan, Wisconsin, within a 500-foot radius from the fireworks launch site located on land in position 43°44.917′ N, 087°41.850′ W
              1 day—On or around September 13; 7:45 p.m. to 8:45 p.m.
            
            
              
              (39) Downtown Milwaukee Fireworks
              Milwaukee, WI. All waters of the Milwaukee River in the vicinity of the State Street Bridge within the arc of a circle with a 300-foot radius from a center point fireworks launch site in approximate position 43°02.559′ N, 087°54.749′ W
              1 day—The third Thursday of November; 6 p.m. to 8 p.m.
            
            
              1 All coordinates listed in Table 165.929 reference Datum NAD 1983.
            
              2 As noted in paragraph (a)(3) of this section, the enforcement dates and times for each of the listed safety zones are subject to change.
          
        
        
          § 165.935 
          [REMOVED]
        
        3. Remove § 165.935.
        
          Dated: March 5, 2020.
          T.J. Stuhlreyer,
          Captain, U.S. Coast Guard, Captain of the Port Lake Michigan.
        
      
      [FR Doc. 2020-05730 Filed 3-18-20; 8:45 am]
       BILLING CODE 9110-04-P
    
  